  Case 20-01796       Doc 38     Filed 04/09/20 Entered 04/09/20 10:55:59             Desc Main
                                  Document     Page 1 of 12



                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )       CHAPTER 11 PROCEEDING
                                              )
PIOTR PALIDER,                                )       CASE NO. 20-01796
                                              )
                                              )
                       DEBTOR.                )       HON. TIMOTHY A. BARNES

                                     NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Monday, April 20, 2020 at the hour of 1:00 p.m., the
United States Trustee for the Northern District of Illinois, by and through his attorney Stephen G.
Wolfe, shall appear telephonically, in accordance with Amended General Order 20-03, before the
Honorable Timothy A. Barnes, Bankruptcy Judge, in Courtroom 744, Dirksen Federal Courthouse,
219 South Dearborn Street, Chicago, Illinois or before any other Bankruptcy Judge who may be
sitting in his place, and shall present and request an immediate hearing on the MOTION TO
CONVERT CHAPTER 11 CASE TO CHAPTER 7 AND SHORTEN NOTICE, a copy of
which is attached hereto and is herewith served upon you.

PURSUANT TO THE COURT’S AMENDED GENERAL ORDER 20-03, FOUND AT
https://www.ilnb.uscourts.gov/sites/default/files/general-ordes/Gen-Ord-20-03.pdf,
ANY PARTY THAT OBJECTS TO THIS MOTION AND WANTS IT CALLED FOR HEARING
IN OPEN COURT MUST FILE A NOTICE OF OBJECTION NO LATER THAN TWO (2)
BUSINESS DAYS BEFORE THE PRESENTMENT DATE. A NOTICE OF OBJECTION NEED
ONLY SAY THAT THE RESPONDENT OBJECTS TO THE MOTION. NO REASONS NEED TO
BE GIVEN FOR THE OBJECTION.

                                                      /s/ Stephen G. Wolfe
                                                      Stephen G. Wolfe, Attorney
                                                      Office of the U.S. Trustee
                                                      219 S. Dearborn St., Room 873
                                                      Chicago, Illinois 60604
                                                      (312) 886-7480

                                 CERTIFICATE OF SERVICE

        I, Stephen G. Wolfe, an attorney, state that on April 9, 2020, pursuant to Local Rule 9013-
1(D) the Notice of Motion and Motion To Convert Chapter 11 Case to Chapter 7 and Shorten
Notice were filed and served on all parties, either via the Court’s Electronic Notice for Registrants
or via U.S. First Class Mail, prepaid, as indicated below.

                                                      /s/ Stephen G. Wolfe
 Case 20-01796      Doc 38     Filed 04/09/20 Entered 04/09/20 10:55:59     Desc Main
                                Document     Page 2 of 12



                                       SERVICE LIST

Registrants Served Through the Court’s Electronic Notice for Registrants:


   •   Joseph C Faulkner jcf@ashenlaw.com, bgipson@ashenlaw.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
   •   Carole G. Ruzich carole@griffingallagher.com
   •   Ben L Schneider ben@windycitylawgroup.com,
       mstone@windycitylawgroup.com;ebrandes@windycitylawgroup.com

Parties Served via First Class Mail:

       See Attached Declaration of Mailing/Certificate of Service
  Case 20-01796         Doc 38    Filed 04/09/20 Entered 04/09/20 10:55:59           Desc Main
                                   Document     Page 3 of 12



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IN RE:                                         )       CHAPTER 11 PROCEEDING
                                               )
PIOTR PALIDER,                                 )       CASE NO. 20-01796
                                               )
                                               )
                        DEBTOR.                )       HON. TIMOTHY A. BARNES

                             MOTION TO CONVERT
               CHAPTER 11 CASE TO CHAPTER 7 AND SHORTEN NOTICE

         NOW COMES PATRICK S. LAYNG, the United States Trustee for the Northern District

of Illinois (the "U.S. Trustee"), by his attorney, Stephen G. Wolfe, and pursuant to §§ 1112(b) and

(e) of the Bankruptcy Code, 11 U.S.C. §§ 101 et seq. (the "Code"), moves this Court for entry of

an order shortening notice to that given and converting the Chapter 11 case of PIOTR PALIDER

(the “Debtor”) to a case under Chapter 7 of the Code. In support of his motion, the U.S. Trustee

states the following:

                                       JURISDICTION

         1.     This is a core proceeding concerning the administration of this estate under 28

U.S.C. § 157(b)(2)(A) which this Court may hear and determine pursuant to IOP 15(A) and LR

40.3.1 of the United States District Court for the Northern District of Illinois.

                                       BACKGROUND

          2.    The Debtor initiated this case on January 21, 2020, (the “Petition Date”) by filing

a voluntary petition for relief under Chapter 11 of the Code. The Debtor has remained in possession

and control of his assets under §§ 1107 and 1108 as debtor-in-possession.

         3.     Consistent with §341 of the Code and Fed.R.Bankr.P. 2003, the U.S. Trustee

scheduled a meeting of creditors (the “Initial §341 Meeting”) for February 18, 2020. At the request


                                                   1
    Case 20-01796       Doc 38    Filed 04/09/20 Entered 04/09/20 10:55:59            Desc Main
                                   Document     Page 4 of 12



of the Debtor, the U.S. Trustee rescheduled the Initial §341 Meeting to March 3, 2020 (the “First

Continued §341 Meeting”).

          4.     On February 25, 2020, after seeking and obtaining an extension of the deadline to

do so, the Debtor filed his schedules and statement of financial affairs, neither of which are

accompanied by the required handwritten signature.

          5.     According to the Debtor’s Schedule A/B, he owned interests in three parcels of real

property, located at 9650 S. Nottingham Ave. Chicago Ridge, IL, (the “Nottingham Property”)1,

5235 W. Lake St., Chicago, IL (the “Lake Street Property”)2 and 8141 W. 84th Place, Justice, IL

(the “84th Place Property”) as of the Petition Date. [Docket #19, Schedule A/B]. As far as his

personal property, the Debtor listed a $100,000.00 cashier’s check as his most significant item of

personal property. [Docket #19, Schedule A/B].

          6.     According to his Schedule E/F, the Debtor owes no money to any unsecured

priority creditors. [Docket #19, Schedule E/F]. That same schedule reflects a total of $23,212.50

the Debtor owes his general unsecured creditors. In his Schedule I, the Debtor reported that he was

unemployed and was receiving no income from any source as of the Petition Date, but anticipated




1
    The Nottingham Property is the Debtor’s residence. [Docket #1, Voluntary Petition].

2
 The nature of the Debtor’s direct ownership interest, if any, in the Lake Street Property is
unclear. In response to question 19 in his Schedule A/B, the Debtor says he owns a 50% interest
in Platinum Property Holdings, Inc. (“Platinum Properties”). Platinum Properties was the debtor
in its own Chapter 11 case, case number 20-1792, filed the same day the Debtor filed his
individual case. According to Platinum Properties’ Schedule A/B, it owned the Lake Street
Property in “Fee simple”[Case No. 20-01792, Docket #15, Schedule A/B ]. On March 23, 2020,
after modifying the automatic stay with respect to the Lake Street Property in Platinum
Properties, this Court entered an order dismissing that case. [Case No. 20-01792, Docket #35 ].



                                                  2
    Case 20-01796      Doc 38     Filed 04/09/20 Entered 04/09/20 10:55:59            Desc Main
                                   Document     Page 5 of 12



his income would increase because he expected “[T]he rents collected by the receiver will be

turned over to him as a source of income.” [Docket #19, Schedule I].

        7.     On March 2, 2020, 6PC Justice Lake LLC (the “Secured Lender”) filed a motion

asking the Court for relief from the automatic stay with respect to the Debtor’s 84th Place Property.

In its motion, the Secured Lender alleged that a receiver had been in possession of the 84th Place

Property since December, 2018 and that the Debtor had filed this case the day before a foreclosure

sale was set to take place in the state court. [Docket #24].

        8.     On March 3, 2010, the Debtor appeared and testified, under oath, at the First

Continued §341 Meeting. In response to a question from the U.S. Trustee, however, the Debtor

testified that he was unable to verify the accuracy of his bankruptcy schedules. The U.S. Trustee

advised the Debtor he would have to continue the meeting to give the Debtor an opportunity to

determine whether his schedules were accurate or not. Before adjourning the meeting, the U.S.

Trustee asked the Debtor to provide proof of his social security number, a certificate of insurance

demonstrating that all the property of the estate was adequately insured, a copy of his most recent

tax return and copies of certain prepetition bank statements. The U.S Trustee also suggested the

Debtor review his financial records to determine whether or not he was holding security deposits

for any of the tenants currently living at his 84th Place Property and whether any former tenants

owed him any rent, and if so, whether that information belonged in his schedules. Last, the U.S.

Trustee noted that the Debtor had yet to file signed signature pages affirming his schedules and

statement of financial affairs and suggested the Debtor file those as well3.



3
 See Administrative Procedures for the Case Management/Electronic Case Filing System, as
amended, effective December 2, 2015, Section II.C.I, Original Non-Attorney Signatures.



                                                  3
  Case 20-01796        Doc 38     Filed 04/09/20 Entered 04/09/20 10:55:59           Desc Main
                                   Document     Page 6 of 12



       9.      U.S. Trustee subsequently continued the First Continued §341 Meeting to April 7th,

2020 (the “Second Continued §341 Meeting”). On March 31, 2020, the U. S. Trustee sent Debtor’s

counsel an email message advising him the Second Continued §341 Meeting would be conducted

telephonically and that there was no need for counsel or the Debtor to physically appear for the

meeting. That same email message also contained a call-in telephone number and a password for

callers to participate in the teleconference.

       10.     On March 30, 2020, the Court granted the Secured Lender’s motion to modify the

automatic stay with respect to the Debtor’s 84th Place Property. Under the terms of the order

modifying the automatic stay, the Secured Lender is no longer restrained from pursuing

nonbankruptcy remedies with respect to that property. [Docket #35]. With the stay now modified,

a foreseeable consequence is that the 84th Place Property will remain in the hands of the Secured

Lender’s receiver and eventually be sold at a rescheduled foreclosure sale.

       11.     On April 7, 2020, the U.S. Trustee convened the Second Continued §341 Meeting.

Debtor’s counsel called in and appeared; the Debtor, however, did not. Debtor’s counsel advised

the U.S. Trustee that the Debtor had not supplied him with a copy of his social security card, proof

of insurance or any bank statements. Counsel also reported that while the Debtor had provided him

copies of signed schedule signature pages earlier that day, Counsel had not had an opportunity to

review the schedules themselves for accuracy with the Debtor. In sum, the Debtor has failed to

produce any of the information or file any of the documents the U.S. Trustee requested at the

March 3, 2020, First Continued 341 Meeting. After waiting for the Debtor for approximately

twenty minutes, the U.S Trustee adjourned the meeting to a date to be determined.




                                                 4
  Case 20-01796       Doc 38     Filed 04/09/20 Entered 04/09/20 10:55:59                Desc Main
                                  Document     Page 7 of 12



       CAUSE EXISTS TO CONVERT OR DISMISS THE DEBTOR’S CASE

       12.     Section 1112(b) provides, in pertinent part,

               ...on request of a party in interest, and after notice and a hearing,
               absent unusual circumstances specifically identified by the court
               that establish that the requested conversion or dismissal is not in
               the best interests of creditors and the estate, the court shall convert
               a case under this chapter to a case under chapter 7 or dismiss a case
               under this chapter, whichever is in the best interests of creditors
               and the estate, if the movant establishes cause.

               See 11 U.S.C. §1112(b)(1). The facts of this case establish cause to convert or

dismiss the Debtor’s case.

       13.     As noted above, on March 30, 2020, the Court granted the Secured Lender’s motion

to modify the automatic stay with respect to the Debtor’s 84th Place Property. [Docket #35].

Because the 84th Place Property will remain in the hands of the receiver and likely be sold at a

foreclosure sale, the Debtor’s expectation that the receiver will begin turning over tenant rent

collections to him is unfounded. [Docket # 19, Schedule I]. Moreover, without those anticipated

rent payments, the Debtor’s income will remain at zero and he will be unable to pay his postpetition

expenses as they become due. Further, the Debtor has not identified any source of future income

which would enable him to pay those administrative expenses and fund a plan of reorganization.

Inevitably, in cases where a Chapter 11 debtor receives no income, the bankruptcy estate will

diminish and a reasonable likelihood of rehabilitation is absent. In re Original IFPC Shareholders,

Inc., 317 B.R. 738, 742 - 743 (Bankr. N.D. Ill. 2004)([C]ause exists to convert or dismiss a case

where the debtor sells no goods or services and future income is speculative)(citations omitted).

By virtue of his inability to pay his ongoing and accruing administrative expenses, the Debtor’s

estate is diminishing. And because the Debtor has no income with which to fund a plan, there is




                                                 5
  Case 20-01796       Doc 38     Filed 04/09/20 Entered 04/09/20 10:55:59            Desc Main
                                  Document     Page 8 of 12



no reasonable likelihood of rehabilitation in this case. Cause exists under §1112(b)(4)(A) of the

Code.

        14.    Also, as he does in every case, the U.S. Trustee asked the Debtor to provide proof

that he has insurance in place adequate to protect property of the estate. The Debtor, however, has

failed to provide any such proof to the U.S. Trustee. The Debtor’s failure to do so raises a concern

that the Debtor does not have adequate insurance in place. If the Debtor indeed has inadequate or

no insurance, any uninsured liability would create an administrative expense and jeopardize any

recovery for creditors in this case. Absent proof of insurance from the Debtor, cause exists to

convert or dismiss this case under §1112(b)(4)(C) of the Code. See In re Lorraine Hotel 2017,

LLC, 2018 WL 5288893, *1 (Bankr. N.D. Ohio October 22, 2018)([F]ailure to maintain

appropriate insurance which poses a risk to the estate or the public is cause for conversion or

dismissal).

        15.    In addition, the Debtor has failed to timely file with the Court and transmit to the

U.S. Trustee his initial monthly operating report in violation of §1107 of the Code and

Fed.R.Bankr.P. 2015. The absence of any current postpetition financial information prevents the

U.S. Trustee from being able to monitor the administration of this case as required by 28 U.S.C.

§586. Likewise, creditors are left in the dark with respect to the Debtor’s postpetition financial

activities. The Debtor’s unexcused failure to fulfill this reporting duty establishes cause for

conversion or dismissal under §1112(b)(4)(F) of the Code. In re Berryhill, 127 B.R. 427, 433

(Bankr. N.D. Ind. 1991).(Operating reports are much more than busy work; filing them is high on

the list of a debtor in possession’ fiduciary duties and the failure to file them is cause for

dismissal)(citations omitted).




                                                 6
  Case 20-01796       Doc 38     Filed 04/09/20 Entered 04/09/20 10:55:59            Desc Main
                                  Document     Page 9 of 12



        16.    Cause also includes the failure to attend the meeting of creditors convened under

§341(a) of the Code. See 11 U.S.C. §1112(b)(4)(G). See also In re Butt, 598 B.R. 724, 728

(Bankr. W.D. N.Y. 2019)(same). The Debtor’s unexplained and unexcused failure to appear at the

Second Continued § 341 Meeting on April 7, 2020 is additional cause to convert or dismiss this

case.

        17.    Likewise, a debtor’s failure to timely provide reasonably requested financial

information to the U.S. Trustee is also cause for conversion or dismissal. See 11 U.S.C.

§1112(b)(4)(H). The financial records the U. S. Trustee has asked the Debtor to provide are

material to administering the estate in this case and the request for them is reasonable. By way of

one example, the U.S. Trustee requested copies of certain prepetition statements from each the

Debtor’s bank accounts. Given that the Debtor is currently holding a $100,000.00 cashier’s check,

a review of the Debtor’s prepetition bank statements could lead to the identification of other

significant cash withdrawals or transfers from the Debtor’s bank accounts. In the alternative, a

review could very well confirm there were no such withdrawals or potentially voidable transfers.

Either way, the U.S. Trustee’s request for that financial information is reasonable and necessary

for the administration of the estate. The Debtor’s failure to comply with that request establishes

cause under §1112(b)(4)(H) of the Code.

        18.    Also among a debtor’s duties is the duty to file a schedule of assets and liabilities

and a statement of financial affairs. See 11 U.S.C. §521(a)(1) of the Code. The failure to perform

that duty can lead to conversion or dismissal of a debtor’s case under §1112(e) of the Code. See In

re Anvil Holdings LP, 595 B.R. 622, 629 (Bankr. W.D. N.Y. 2019)(Failure to comply with 11

U.S.C. §521(a)(1), inter alia, is cause for conversion or dismissal).




                                                 7
  Case 20-01796       Doc 38      Filed 04/09/20 Entered 04/09/20 10:55:59             Desc Main
                                  Document      Page 10 of 12



       19.     As noted above, the Debtor was unable to verify the accuracy of his schedules at

the Initial Meeting of Creditors on March 3rd. As of the date of this motion, the Debtor has yet to

file schedules bearing the required signature pages attesting to their accuracy. In one sense, then,

the Debtor has not really filed the required schedules, at least not in a form upon which the parties

can rely. Based on the Debtor’s failure to fully satisfy his duty under §521(a)(1), cause for

conversion or dismissal exists under §1112(e) of the Code.

        CONVERSION TO CHAPTER 7 IS IN THE BEST INTEREST OF CREDITORS
                             AND THE ESTATE

       20.     The question of whether conversion or dismissal is in the best interests of creditors

and the estate is a question committed to the discretion of the bankruptcy court. In re Aurora

Memory Care, LLC, 589 B.R. 631, 638 (Bankr. N.D. Ill. 2018)(“Aurora Memory”). In answering

that question, courts often weigh which course of action will lead to the largest number of creditors

receiving the most amount of money in the shortest period of time. Aurora Memory, at 643. Courts

also compare how creditors would fare trying to collect from the debtor in bankruptcy court as

opposed to outside of bankruptcy. Id. In comparing those two scenarios, a key question is the

availability of estate assets for a bankruptcy trustee to liquidate and use to pay creditors the money

the debtor owes them. Id.

       21.     The Honorable Donald R. Cassling recently applied the standards set forth in

Aurora Memory in determining whether conversion or dismissal of a Chapter 11 case was best for

creditors and the estate in In re Louis John Capra, 2020 WL 465739 (Bankr. N.D. Ill. January 28,

2020)(“Capra”). Capra involved a debtor who, among other things, filed a series of inaccurate

schedules and whose estate included a meaningful amount of cash and valuable personal property

(an unencumbered Ferrari valued at $100,000.00). At the outset of his careful analysis, Judge



                                                  8
  Case 20-01796          Doc 38   Filed 04/09/20 Entered 04/09/20 10:55:59             Desc Main
                                  Document      Page 11 of 12



Cassling noted that it was incumbent on him to take into consideration the interests of all (emphasis

in original) the debtor’s creditors and while all creditors might not be repaid in full, they would

receive their fair share of the debtor’s disposable assets in a Chapter 7 case. Capra, at *6. Judge

Cassling also observed that a court should take into consideration a trustee’s potential recoveries

from preference and fraudulent transfer causes of action. Id. After considering those factors, and

for other reasons, Judge Cassling concluded conversion was in the best interest of creditors and

the estate. Capra, *7.

       22.     Like the Capra case, this case involves a debtor holding a substantial amount of

cash - $100,000.00 in the form of a cashier’s check. Along the same lines, the Debtor’s schedules

reflect a significant amount of equity in his Nottingham Property. The Debtor assigned that

property a value of $70,000.00, encumbered by a $20,737.00 mortgage. Even after deducting the

Debtor’s claimed $15,000.00 homestead exemption, a meaningful amount of equity would be

available for creditors following a sale of the Nottingham Property. [See Docket #19, Schedules

A/B, C and D]. Where, like here, assets with equity are available for creditors, conversion, as

opposed to dismissal, is the better choice. Aurora Memory, at 643 (citations omitted).

       23.     Further, as mentioned above, the Debtor has failed to respond to the U.S. Trustee’s

request for copies of his prepetition bank statements. The Debtor’s failure to cooperate and produce

copies of those bank records runs counter to the best interest of his creditors and the estate because

without that information, the parties are unable to identify and analyze potentially voidable

transfers the Debtor may have made. On the other hand, a Chapter 7 trustee would be able to

investigate such transfers and perhaps recover significant funds on behalf of the estate. Capra, *7.

Creditors would not need to race one another to seek repayment from the Debtor in the state court.

Administering the Debtor’s assets under Chapter 7 of the Code would ensure that all similarly


                                                  9
    Case 20-01796      Doc 38    Filed 04/09/20 Entered 04/09/20 10:55:59             Desc Main
                                 Document      Page 12 of 12



situated creditors are treated equally and in an orderly manner. In other words, creditors will fare

better in bankruptcy court, rather than outside of it. Aurora Memory, at 643. This factor militates

in favor of conversion.

        24.    Finally, a motion to dismiss the Debtor’s case based on his failure to pay the

required filing fee is currently pending before the Court and set for hearing on April 20th. [See

Docket #37]. Under the circumstances of this case, and the fact that the hearing on the motion to

dismiss is already scheduled, the U.S. Trustee suggests cause exists to shorten notice of this motion

so it can be presented the same day the motion to dismiss comes before the Court. The U.S. Trustee

has served the Debtor and all known creditors with 11 days’ notice of this motion and, accordingly,

asks that notion be shortened to that given under Fed.Rule.Bankr.P. 9006(c)(1).

        25.    Based on the foregoing, the U.S. Trustee believes that due cause exists to convert

or dismiss this case under §§1112(b) and (e) of the Code. And while dismissal is an available

remedy, the U.S. Trustee respectfully suggests that conversion to Chapter 7 is in the best interests

of creditors and the estate.

        WHEREFORE, the U.S. Trustee prays for an order shortening notice to that given,

converting this case to Chapter 7 of the Code and for such other relief as this Court deems just.

                                                      RESPECTFULLY SUBMITTED:

                                                      PATRICK S. LAYNG
                                                      UNITED STATES TRUSTEE


DATED: April 9, 2020                                  /s/ Stephen G. Wolfe
                                                      Stephen G. Wolfe, Attorney
                                                      Office of the U.S. Trustee
                                                      219 S. Dearborn St., Room 873
                                                      Chicago, Illinois 60604
                                                      (312) 886-7480
.


                                                 10
